DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 1-9 are allowable because the prior art of record does disclose or make obvious a fluidic die comprising a circular shift register wherein “each memory element being associated with one thermal zone, wherein a token circulates within the circular shift register to select one thermal zone at a time for processing by the shared thermal control circuitry.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claims 10-13 are allowable because the prior art of record does disclose or make obvious a fluidic ejection device comprising a circular shift register wherein “each memory element being associated with one thermal zone, wherein a token circulates within the circular shift register to select one thermal zone at a time for processing by the shared thermal control circuitry.”  It is this limitation, in combination with other features and limitations of claim 10, that makes these claims allowable over the prior art of record.
Likewise, claims 14-15 are allowable because the prior art of record does disclose or make obvious a method comprising the step of “loading a memory element of a circular shift 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ushinohama (US 2008/0252674 A1) discloses a shared thermal control circuitry that sequentially cycles through a plurality of temperature sensors, so as to control driving of a heat generating element (Fig. 1).  Ushinohama cycles through the temperature sensors using a data decoder 61, and does not utilize a circular shift register.
Baek (US 2009/0040258 A1) discloses a shared thermal control circuitry that sequentially cycles through a plurality of temperature sensors (43) using a sensor decoder (44) to apply sensor addresses to a sensor driver in order to drive the respective temperature sensor (paragraph 71 & Fig. 4).
Kanno et al. (US 2012/0306953 A1) disclose multiple thermal zones (relative to each detection element 608 / heater 605 combination), shared thermal control circuitry (630), and a shift register (607).  Kanno et al.’s shift register is not a circular shift register.
Kanno (US 2010/0315454 A1) disclose multiple thermal zones (), shared thermal circuitry (801), and a plurality of flip-flops (116) associated with the respective thermal zones (Fig.1A).  Kanno’s shift register is not a circular shift register.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853